Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Maki Hatsumi on 4/6/2021 and 4/14/2021.
The application has been amended as follows: 

In the Claims
Claim 1, Line 1, change to: A washer nozzle arrangement structure, of a vehicle, comprising:
Claim 1, Line 14, change to: vehicle with respect to the rotation shaft and positioned [[in]] on the forward side of the vehicle with
Claim 1, Lines 22-26, change to: wherein the washer nozzle is arranged in the groove part [[in]] on the forward side of the rotation shaft of the wiper blade and on an inclined surface, with respect to the rear window, [[in]] on an upper side of the opening surface, and wherein the opening surface opposes the rotation axis [[in]] on the forward side of the rotation axis.

Claim 3, Line 6, change to: the washer nozzle is attached to the inclined surface in [[a]] the space defined by the groove 
Claim 5, Line 4, change to: the storage part and the vertical wall [[part]] form a step portion such that the storage part is
Reasons for Allowance
Claims 1 and 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record is Ina (JP2008062810), generally consistent with the claim limitations as described in the previous Office Action.  Ina describes a rear wiper and washer nozzle located within a spoiler assembly.  The groove part and storage part of Ina are located side by side.  As such, Ina does not disclose an opening surface that connects a rear end of the groove part and the storage part, wherein the opening surface defines an opening that connects a space defined by the storage part and a space defined by the groove part in a forward-rear direction of the vehicle.  Further, the inclined surface of Ina is not inclined to the rear window since its perpendicular to the rear window. Since there are no known references that disclose these limitations the claims are determined to be novel and non-obvious.
Claims 3-5 are allowed as being dependent from an allowed claim

Claim 1 contains the limitation “a space defined by the groove part in a forward-rear direction of the vehicle”.  The forward-rear is to be interpreted as forward to rear or rear to forward.  Not strictly as a forward to rear direction.
Claim 3 contains the limitation “such that the nozzle is inconspicuous when the rear spoiler is viewed from a rear of the vehicle”.  This limitation is to be interpreted as the nozzle is hidden or partially covered.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        

/Gary K. Graham/Primary Examiner, Art Unit 3723